           Case 1:15-cv-03708-VEC Document 17 Filed 04/30/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 4/30/2020
 -------------------------------------------------------------- X
 ANTHONY HARDING,                                               :
                                                                :
                                              Petitioner,       :
                                                                :     15-CV-3708 (VEC)
                            -against-                           :
                                                                :          ORDER
 KENNETH DECKER, in his official capacity as :
 Director of the Orange County Correctional                     :
 Facility; CHRISTOPHER SHANAHAN, in his                         :
 official capacity as New York Field Office Director :
 for U.S. Immigration and Customs Enforcement; :
 JEH JOHNSON, in his official capacity as                       :
 Secretary of Homeland Security; LORETTA                        :
 LYNCH, in her official capacity as the Attorney :
 General of the United States; and U.S.                         :
 DEPARTMENT OF HOMELAND SECURITY, :
                                                                :
                                              Respondents. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 5, 2015, the Court granted Petitioner’s habeas petition and ordered

the Government to provide Petitioner with a bond hearing (Dkt. 11);

        WHEREAS on August 7, 2015, the Government filed a notice of appeal (Dkt. 13);

        WHEREAS the Court of Appeals for the Second Circuit has issued a mandate vacating

and remanding this case for further consideration in light of the Supreme Court’s decisions in

Nielsen v. Preap, 139 S. Ct. 954 (2019) and Jennings v. Rodriguez, 138 S. Ct. 830 (2018) (Dkt.

17);

        IT IS HEREBY ORDERED THAT: No later than May 22, 2020, the parties are directed

to provide a status update, including a discussion of how the Supreme Court’s decisions impact

Petitioner’s case.
       Case 1:15-cv-03708-VEC Document 17 Filed 04/30/20 Page 2 of 2



SO ORDERED.
                                         _________________________________
Date: April 30, 2020                     VALERIE CAPRONI
      New York, New York                 United States District Judge




                                     2
